internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-113283-02 date date legend x a b c state d1 year year year dear this letter responds to a letter dated date on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts according to the information submitted x was incorporated under state law on d1 x's shareholders a b and c decided that x would be an s_corporation the shareholders relied on x's tax adviser to file x's form_2553 election by a small_business_corporation with an effective date of d1 however the form was not filed plr-113283-02 timely for taxable_year sec_1 and x originally filed form_1120s u s income_tax return for an s_corporation after the service_center informed x that there was no record of an s election being made x and x’s shareholders filed amended returns treating x as a c_corporation for taxable_year sec_1 and x was unaware that relief for x's late s election may be available under sec_1362 and filed as a c_corporation for taxable_year subsequently x learned that relief under sec_1362 may be available x requests a ruling under sec_1362 that its sec_1362 election will be treated as timely made for its taxable_year that began on d1 x and x's shareholders agree to amend their tax returns consistent with the treatment of x as an s_corporation for x's taxable_year sec_1 and law and analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an s election will be effective generally if an s election is made within the first two and one-half months of a corporation's taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made sec_1362 provides that if an s election is made after the first two and one-half months of a corporation's taxable_year then the corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make the election then the secretary may treat the election as timely made for such taxable_year and sec_1362 shall not apply conclusion based on the facts submitted and representations made we conclude that x has established reasonable_cause for failing to make a timely s election for its taxable_year that began on d1 and that x is eligible for relief under sec_1362 accordingly if x makes an election to be an s_corporation by filing with the appropriate service_center a completed form_2553 containing an effective date of d1 for the election within days following the date of this letter then such election will be treated as timely made a copy of this letter should be attached to the form_2553 filed with the service_center furthermore this ruling is contingent on x and its shareholders a b and c filing within days following the date of this letter amended federal_income_tax returns consistent with the treatment of x as an s_corporation for taxable_year sec_1 and a copy of this letter should be attached to each of the amended returns plr-113283-02 except as expressly provided herein we express or imply no opinion concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion concerning whether x is an s_corporation for federal tax purposes pursuant to a power_of_attorney on file with this office we are sending a copy of this letter to x’s authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely mary beth collins senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
